DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 28, 2022 has been entered.  Claim(s) 3 has/have been canceled.  Therefore, claim(s) 1-2 and 4-10 remain(s) pending in the application.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0084256, hereinafter “Kim `256”, previously cited) in view of Lee et al. (US 2017/0092887, hereinafter “Lee”, previously cited).
Regarding claim 1, Kim `256 teaches in Fig. 9 (shown below) and related text an organic light-emitting device, comprising a mixed light-emitting layer and configured to emit white light (Fig. 9 and ¶[0102]), the mixed light-emitting layer comprising: 
a first blue light-emitting layer (645, Fig. 9 and ¶[0103]); 
a second blue light-emitting layer (665, Fig. 9 and ¶[0103]) disposed on the first blue light layer (Fig. 9); and 
a yellow-green light-emitting layer (660, Fig. 9 and ¶[0107]) disposed parallel to the second blue light-emitting layer and on the first blue light-emitting layer (Fig. 9), adjacent to the second blue light-emitting layer in a horizontal direction, and on the first blue light-emitting layer.


    PNG
    media_image1.png
    424
    541
    media_image1.png
    Greyscale

While Kim `256 teaches a layer (650, Fig. 9 and ¶[0108]) disposed between the first blue light-emitting layer and the second blue-light emitting layer, Kim `256 does not explicitly teach that the layer includes a host and is, thus, considered an exciton recombination area.
Lee,  in a similar field of endeavor, teaches that a layer (240, Fig. 2 and ¶[0075]) such as that disclosed by Kim `256 may be formed as a single layer that includes a host material (240, Fig. 2, ¶¶[0075] and [0078], where it is noted that the exciton recombination area is defined by the Applicant as an area comprising a host material (¶[0044] of the application as published and claim 4)) positioned between the first blue light-emitting layer and the second blue light-emitting layer (Lee, Fig. 2 and ¶¶[0070] and [0087]) in order regulate charge balance between emission layers of the light-emitting device (¶[0055]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the single layer of the host material (i.e. exciton recombination area/layer) disclosed by Lee in the light-emitting device disclosed by Kim `256 in order to regulate charge balance between emission layers of the light-emitting device so that it meets specific design requirements.
	Regarding claim 2 (1), the combined teaching of Kim `256 and Lee discloses a red light-emitting layer (Lee, auxiliary EML, ¶[0071]) between a yellow-green light-emitting layer (Lee, 224, Fig. 2 and ¶[0086]) and the first blue light-emitting layer (Lee, 214, Fig. 2 and ¶[0070]). 
Regarding 4 (1), the combined teaching of Kim `256 and Lee discloses wherein the exciton recombination area comprises a host material (i.e. Lee taches that CGL layer may comprise a single layer made of a host material, ¶¶[0075] and [0078]).  

Claim(s) 5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 and Lee as applied to claim 1 above, and further in view of Kim (US 2020/0395547, hereinafter “Kim `547”, previously cited).
Regarding claim 5 (1),  the combined teaching of Kim `256 and Lee was discussed above in the rejection of claim 1 and includes a discussion of first and second blue emission layer comprising of a host doped with a dopant (Kim `256, ¶¶[0033] and [0040]).  Kim `256 and Lee, however, do not explicitly teach that each of the first blue light-emitting layer and the second blue light-emitting layer comprises a thermally activated delayed fluorescence material and a host material.  Nonetheless, using a thermally activated delayed fluorescence material and a host material in a blue light-emitting layers is well-known in the art as evidenced by Kim `547.  Specifically, Kim `547 teaches that blue light emission layers (¶[0138] and claim 19) can include both a host material (e.g. H1 and H2, ¶¶[0041]-[0044]) and a thermally activated delayed fluorescence material (dopant D1, ¶¶[0031]-[0044]) in order to improve quantum efficiency of the device, and as a result, the overall performance of the device (¶¶[0026]-[0027]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the thermally activated delayed fluorescence material and the host material disclosed by Kim `547 in the first and second blue light-emitting layers disclosed by Kim `256 and Lee in order to improve quantum efficiency of the device, and as a result, the overall performance of the device.
Regarding claim 7 (5), the combined teaching of Kim `256, Lee and Kim `547 discloses wherein the first blue light-emitting layer and/or the second blue light-emitting layer further comprises a blue fluorescent guest material (Kim `547, dopant D2, ¶[0031]).  
Regarding claim 8 (7), the combined teaching of Kim `256, Lee and Kim `547 discloses wherein in the first blue light-emitting layer and/or the second blue light-emitting layer, a mass ratio of the thermally activated delayed fluorescence material is in a range from 1% to 50% (Kim `547, ¶[0042]) which is overlapping the claimed range of 10% to 50%, a mass ratio of the blue fluorescent guest material is in a range from 0.1 % to 50% (Kim `547, ¶[0042]) which is overlapping the claimed range of 1% to 10%, and a mass ratio of the host material is the rest (remaining) percent.  Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the ranges of Kim `547 to the claimed ranges as a routine skill in the art to discover the optimum and/or workable range (MPEP § 2144.05 for overlap of ranges).  

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 and Lee as applied to claim 1 above, and further in view of Miyazaki et al. (US 2017/0141323, hereinafter “Miyazaki”, previously cited).
Regarding claim 5 (1),  the combined teaching of Kim `256 and Lee was discussed above in the rejection of claim 1 and includes a discussion of first and second blue emission layer comprising of a host doped with a dopant (Kim `256, ¶¶[0033] and [0040]).  Kim `256 and Lee, however, do not explicitly teach that each of the first blue light-emitting layer and the second blue light-emitting layer comprises a thermally activated delayed fluorescence material and a host material.  Nonetheless, using a thermally activated delayed fluorescence material and a host material in a blue light-emitting layers is well-known in the art as evidenced by Miyazaki.  Specifically, Miyazaki teaches that blue light emission layers (¶¶[0075], [0150] and [0189]) can include only a host material (¶[0151]) and a thermally activated delayed fluorescence material (¶[0151]) in order to form a device with high efficiency and long lifespan (¶[0076]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the thermally activated delayed fluorescence material and the host material disclosed by Miyazaki in the first and second blue light-emitting layers disclosed by Kim `256 and Lee in order to form a device with high efficiency and long lifespan.
Regarding claim 6 (5), the combined teaching of Kim `256, Lee and Miyazkai discloses wherein a mass ratio of the thermally activated delayed fluorescence material is in a range from 0.01% to 30% (Miyazaki, ¶[0151]) which is overlapping the claimed rage of 10% to 60%, and a mass ratio of the host material is the remaining percent (Miyazaki, ¶[0151]). Accordingly, it would have been obvious to one of ordinary skill in the art to adjust the range of Miyazkai  to the claimed range as a routine skill in the art to discover the optimum and/or workable range (MPEP § 2144.05 for overlap of ranges).  

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim `256 and Lee as applied to claim 1 above, and further in view of Joung et al. (US 2021/0066663, hereinafter “Joung”, previously cited) or BI et al. (US 2017/0213992, hereinafter “BI”, previously cited).
Regarding claim 9 (1), the combine teaching of Kim `256 and Lee was discussed above in the rejections of claim 1,  Kim `256 and Lee, however, do not explicitly teach that a display panel comprises the organic light-emitting device of claim 1.  Nonetheless, including organic light-emitting device such as that disclosed by Kim `256 and Lee in a display panel is well-known in the art as evidenced by Joung (Fig. 14 and ¶[0139]) or BI (¶¶[0017]-[0018] and [0066]-[0067]) in order to form a usable product capable of displaying multi-color images.
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to include the light-emitting device disclosed by Kim `256 and Lee in a display panel as disclosed by Joung or BI in order to  form a usable product capable of displaying multi-color images.
Regarding claim 10 (9), the combined teaching of Kim `256, Lee and Joung  or BI discloses a display device comprising the display panel of claim 9 (Joung, Figs. 15-16 and ¶[0167] or BI, ¶¶[0017]-[0018] and [0066]-[0067]).

Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ge et al. (US 2020/0227687, hereinafter “Ge”) in view of Seok et al. (US 2020/0006692, hereinafter “Seok”) and Kim et al. (US 2021/0151703, hereinafter “Kim `703).
Regarding claim 1, Ge teaches in Fig. 5  (shown below) and related text an organic light-emitting device, comprising a mixed light-emitting layer, the mixed light-emitting layer comprising: 
a first blue light-emitting layer (B of 12L1 in 123, Fig. 5 and ¶[0056]); 
a second blue light-emitting layer (B of 12L2 in 123, Fig. 5 and ¶[0056]) disposed on the first blue light layer (Fig. 5); and 
a green light-emitting layer (G of 12L2 in 122, Fig. 5 and ¶[0107]) disposed parallel to the second blue light-emitting layer (B of 12L2 in 123, Fig. 5), adjacent to the second blue light-emitting layer in a horizonal direction, and on the first blue light-emitting layer (Fig. 5); and
an exciton recombination area (i.e. top B layer of 12L1 in 123, Fig. 5 and ¶[0050], where it is noted that that top B layer of 12L1 comprises a host material which according to ¶[0044] of the application as published and claim 4 is considered an exciton recombination area) positioned between the first blue light-emitting layer (i.e. bottom blue layer of 12L1, Fig. 5) and the second blue light-emitting layer (B, 12L2, Fig. 5).


    PNG
    media_image2.png
    345
    525
    media_image2.png
    Greyscale


While Ge does not explicitly teach that the mixed light-emitting layer is configured to emit white light, combining lights emitted from regions 121, 122, and 123 to emit a white light is known in the art as disclosed by Seok.  Specifically, Seok, in a similar field of endeavor, teaches in Fig. 1 and related text that a light emitted from first to third regions SP1, SP2 and SP3, similar to the regions 121, 122, and 123 disclosed by Ge maybe combined to implement white light.  
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lights emitted from regions 121, 122, and 123 disclosed by Ge in order to emit a white light.
Moreover, while Ge does not explicitly teach that the light-emitting layer disposed parallel to the second blue light-emitting layer, adjacent to the second blue-light-emitting layer in a horizontal direction, and on the first blue light-emitting layer is yellow-green, substituting a yellow-green light-emitting layer for the green light-emitting layer disclosed by Ge is known in the art as evidenced by Kim `703 (Fig. 9A and ¶[0127]).
Thus, since the prior art teaches all of the claimed elements using such elements would lead to predictable results, and as such would have been obvious to substitute yellow-green light-emitting layer for the green light-emitting layer disclosed by Ge as the two colors where art recognized equivalents.

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejection.  Specifically, on pages 6-7 of the response the Applicant argues that in Kim `256 “[t]he first white emission part 605W 1 includes a first emission layer 660 (corresponding to the yellow-green light-emitting layer in amended claim 1 of the present application). It can be seen from FIG. 9 of Kim '256 that the first emission layer 660 (corresponding to the yellow-green light-emitting layer in amended claim 1 of the present application) is not disposed adjacent to the second blue layer 665 (corresponding to the second blue light-emitting layer in amended claim 1 of the present application) in a horizontal direction. Furthermore, Kim'256 fails to disclose the exciton recombination area recited in amended claim 1 of the present application”.  The examiner respectfully disagrees.
To begin with, while it might be true that Kim `256 teaches that the white emission part 605W  includes a first white emission part 605W1 and a second white emission part 605W2, Kim `256 nonetheless teaches that in the overall white emission part 605W, the yellow-green light-emitting layer (660, Fig. 9) is disposed parallel to the second blue light-emitting layer and adjacent to the second blue light-emitting layer in a horizontal direction (i.e. the yellow-green light-emitting layer 660 in the 605W1 portion of the white emission layer is parallel and adjacent to the second blue light-emitting portion 665 in 605W2 portion of the white emission part, Fig. 9).  Thus, contrary to the Applicant’s argument Kim `256 does teach “the yellow-green light-emitting layer  disposed parallel to the second blue light-emitting layer, adjacent to the second blue light-emitting layer in a horizontal direction” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        9/9/2022